Citation Nr: 0330485	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  97-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from October 1975 
to January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In particular, by a May 1997 rating action, the 
RO denied service connection for a nervous disorder.  
Additionally, by a letter dated on June 2, 1997, the RO 
informed the veteran and his representative that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for a right knee disability had 
not been received.  

In April 2000 decision, the Board denied the issue of 
entitlement to service connection for an acquired psychiatric 
disorder as well as the issue of whether new and material 
evidence sufficient to reopen a claim for service connection 
for a right knee disability had been received.  In June 2000, 
the Board denied the veteran's motion for reconsideration of 
the April 2000 decision.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2000, the Court issued an Order vacating the April 
2000 decision and remanding it to the Board for further 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  Accordingly, the case was returned to 
the Board for action consistent with the Court's Order.  

Thereafter, in a September 2001 decision, the Board granted 
the veteran's petition to reopen his previously denied claim 
for service connection for a right knee disability.  In 
addition, the Board remanded to the RO the issues of 
entitlement to service connection for a right knee disability 
and for an acquired psychiatric disorder for further 
evidentiary development consistent with the VCAA.  Following 
completion of the requested development, the RO, by a March 
2003 rating action, granted service connection for a right 
knee disability (characterized as Osgood-Schlatter's disease) 
and assigned a 10 percent evaluation for this 
service-connected disorder, effective from February 1997.  
The veteran has not expressed disagreement with the 
compensable rating or effective date assigned to his 
service-connected right knee disability.  Accordingly, there 
is no matter regarding this issue now before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The RO, however, continued the denial of service connection 
for an acquired psychiatric disorder.  As such, the RO, in 
May 2003, returned the file to the Board for final appellate 
review of this remaining claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's psychiatric disorder, which has been 
diagnosed as major depression, has not been shown to be 
associated with his active military duty.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active military service, nor may a psychosis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(b), 
3.306, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the VCAA.  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The discussions in October 2001 and January 2002 
letters as well as the March 2003 supplemental statement of 
the case informed the veteran and his representative of the 
recently enacted VCAA, the criteria used to adjudicate his 
service connection claim, the type of evidence needed to 
substantiate this issue, as well as the specific type of 
information necessary from him.  In a document received at 
the RO in April 2003, the veteran specifically stated that he 
had no additional relevant evidence and requested that his 
claims folder be forwarded to the Board.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, in February 2003, the veteran underwent a VA 
mental disorders examination.  As such, the Board finds that 
VA has met the requirements of the VCAA and its implementing 
regulations and will proceed to address the veteran's service 
connection claim based upon a complete and thorough review of 
the pertinent evidence associated with his claims folder.  

Factual Background

According to the service medical records, at the enlistment 
examination conducted in October 1975, the veteran denied 
ever having experienced frequent trouble sleeping, depression 
or excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.  This evaluation demonstrated that the 
veteran's psychiatric system was normal.  Thereafter, in 
January 1976, the veteran received treatment when he 
complained of having ear problems and being afraid of 
weapons.  He requested a change in his military occupational 
specialty.  This service medical record notation was signed 
by two military medical personnel, including an employee at 
the Mental Hygiene Clinic.  Three weeks later in the same 
month, the veteran again requested a change in his military 
occupational specialty.  The examiner referred the veteran to 
the Ears, Nose, and Throat Clinic for an evaluation of his 
hearing acuity to determine whether a change in the his 
military occupational specialty was warranted.  The Medical 
Board evaluation which was conducted in November 1976 
demonstrated that the veteran's psychiatric system was 
normal.  

In January 1977, the veteran was discharged from active 
military duty.  In a June 1991 letter, a private psychologist 
noted that he had treated the veteran since November 1990 for 
major depression.  This psychologist explained that the 
veteran "has a history of significant depression and has 
been placed on antidepressive medication.  He has been rather 
susceptible to stress in the past.  The current issues of 
conflict . . . have seemed to aggravate some underlying 
depression and frustration."  

In July 1991, the veteran was hospitalized at a private 
medical facility for approximately three weeks for treatment 
for a single episode of severe major depression with 
psychotic features.  A mental status evaluation demonstrated 
that the veteran was appropriately dressed, neatly groomed, 
cooperative, oriented (to person, place, and date) and alert 
and that he had a rational and logical progression of 
thought; a depressed mood; a tense, anxious, and sad affect; 
clear sensorium; an excellent memory for details of past and 
personal history; intact remote memory; good attention span; 
a good fund of information; good insight (in terms of 
recognizing depression); and intact judgment (in terms of 
seeking treatment).  

Thereafter, between March and April 1992, the veteran was 
again hospitalized at this private medical facility for 
treatment for recurrent severe major depression with 
psychotic features and for alcohol dependence.  The veteran 
was referred to this facility by his private doctor due to 
"increasing intensity of depressive symptoms, death wishes, 
and paranoid ideations for a few weeks prior to admission."  
The veteran's sleep was poor; his appetite was fluctuating; 
and he was easily irritable.  Additional symptoms included 
indecisiveness, a lack of concentration, a lack of energy, a 
loss of interest, crying spell and diminished sexual drive.  

In July 1993, the veteran underwent an evaluation by a 
private psychiatrist.  A mental status examination 
demonstrated that the veteran was cooperative and neatly 
groomed and dressed and had no thought disorder, no paranoid 
ideation, a mildly depressed mood, an appropriate and 
expressive affect, intact memory and orientation, intact 
judgment and impulse control, and a fair ability to 
concentrate on an interview.  The private psychiatrist 
provided an Axis I diagnostic impression of recurrent major 
depression with psychotic features in partial remission as 
well as alcohol abuse.  In addition, this psychiatrist 
expressed his opinion that the veteran was at risk for 
relapse and exacerbations of his depression in an 
unpredictable manner.  The psychiatrist stated that "[i]t is 
well known that as patients with depression age they may have 
more frequent and more serious episodes of depression brought 
on by smaller and smaller environmental stresses.  The 
necessity for . . . [the veteran] to work and continue to 
deal with everyday stresses such as home maintenance, child 
rearing, or marital give-and-take do create situations that 
may exacerbate his depression."  

VA outpatient medical records dated from July 1996 to July 
1997 reflect occasional treatment for depression as well as 
the fact that the veteran was "out of" Prozac on multiple 
occasions.  Further, at the July 1997 outpatient treatment 
session, the veteran reported that he had been experiencing 
auditory hallucinations.  

According to subsequent VA medical records, the veteran's 
prescription for Sertraline HCL (50 mg tablets), an 
antidepressant medication, was refilled in September 2000.  
Previous refills had been made for this medicine in February 
2000, April 2000, May 2000, and August 2000.  Also in 
September 2000, a prescription for Olanzapine (5 mg tablets), 
an antipsychotic medication, was filled.  

In February 2003, the veteran underwent a VA mental disorders 
examination, at which time he complained of intermittent 
depression for many years, extreme social sensitivity 
(including "real paranoi[a]"), decreased sleep, decreased 
energy, poor concentration, loss of interest in "things," a 
tremendous increase in sensitivity to the opinions and 
attitudes of other people, easy intimidation or feelings of 
being frightened, long periods of crying (at work which 
further isolates him from his co-workers), occasional 
auditory hallucinations, and episodes of an altered mood 
which last for several days and which cause a significant 
decrease in his ability to function socially.  A mental 
status examination demonstrated that the veteran was alert, 
neatly groomed, resigned and somewhat "down" (particularly 
when he described some of his loneliness and anxieties about 
people), and well-oriented (to person, place, time, date, and 
situation) and that he had an extremely restricted affect, a 
serious mood with no banter (although he was cooperative), 
some moderate vegetative signs of depression, no suicidal 
ideation (with some thoughts of suicide in the past), speech 
which was logical and normal in rate, no loose associations, 
no visual hallucinations or auditory hallucinations (other 
than "the voice calling my name"), extreme social 
sensitivity (with very poor reaction to criticism), a 
somewhat decreased attention span, and low-average range of 
intelligence.  

Based on the results of an hour-long interview with the 
veteran, these mental status evaluation results, and a review 
of his claims folder, the examiner diagnosed, on Axis I, 
recurrent chronic major depressive disorder and alcohol abuse 
in remission.  Additionally, the examiner explained that the 
veteran "has suffered from depression intermittently for a 
long time.  It is probable that the depression arises from a 
combination of chronic frustration with the behavior of other 
people, coupled with extreme social sensitivity, that appears 
to be primarily personality characteristic.  As such, it was 
not caused by military service.  Although basic training was 
probably quite a stressful environment, I do not believe that 
it in anyway triggered any of his psychiatric disorders.  It 
is more likely than not that he would have had these types of 
problems even if he had not joined the military."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

Throughout the current appeal, the veteran has contended that 
he was treated during service for complaints of auditory 
hallucinations, paranoid and frightened feelings, and of 
being afraid of guns and that, although he was referred for 
further psychiatric evaluation, he was then hospitalized for 
his leg injury.  See, e.g., January 1998 hearing transcript 
(1998 T.) at 1-25.  See also, November 1999 hearing 
transcript (1999 T. at 12-28).  According to the veteran's 
testimony at the initial personal hearing, his military 
occupational specialty was that of a field artillery crewman 
and that, as a result of the responsibilities of this job, he 
had fired artillery pieces.  1998 T. at 2.  

The veteran's descriptions of his psychiatric condition are 
deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Importantly, however, such 
descriptions must be considered in conjunction with the 
clinical evidence of record as well as the pertinent laws and 
regulation.  

In this regard, the Board acknowledges that the medical 
evidence of record indicates that the veteran has been 
diagnosed with major depression.  Significantly, however, the 
medical records included in the veteran's claims folder do 
not provide evidence of an association between the veteran's 
depression and his active military duty.  Specifically, 
according to these reports, the first evidence of psychiatric 
problems after service is dated in November 1990, when the 
veteran was treated for major depression.  Such treatment 
occurred almost 14 years after the veteran's separation from 
active military duty.  Although the private psychologist who 
treated the veteran at that time stated that the veteran 
"has a history of significant depression," this 
psychologist did not specifically associate the veteran's 
psychiatric disorder with his active military duty.  

Furthermore, at the recent VA mental disorders examination 
conducted in February 2003, the examiner, who had reviewed 
the veteran's claims folder and interviewed the veteran, 
diagnosed a recurrent chronic major depressive disorder.  
Significantly, following the evaluation, this physician 
specifically concluded that, although the veteran "has 
suffered from depression intermittently for a long time," 
this disorder was not caused by his military service.  The 
examiner explained that the veteran's "depression . . . 
[arose] from a combination of chronic frustration with the 
behavior of other people, coupled with extreme social 
sensitivity, that appear[ed] . . . to be primarily 
personality characteristic."  This examiner specifically 
stated that, "[i]t is more likely than not that . . . [the 
veteran] would have had these types of problems even if he 
had not joined the military."  

Consequently, the claims folder contains no competent 
evidence establishing a direct etiological relationship 
between the veteran's current major depression and his active 
military duty.  Without evidence that the veteran sustained 
his major depression during his active military duty, service 
connection for such a disorder cannot be awarded.  See, 
38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).  The preponderance of the evidence is, therefore, 
against the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  As such, 
his claim for such a disability must be denied.  


ORDER

Service connection for an acquired psychiatric disability is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

